Madsen, C.J.
¶1 In 2003, members of the Committee Against the Viet Cong Flag disseminated an e-mail message throughout the Olympia Vietnamese community accusing Due Tan and the Vietnamese Community of Thurston County (VCTC), a nonprofit corporation, of engaging in pro-Communist activities. Additionally, defendant Norman Le authored three newsletter articles repeating allegations from the e-mail and also accusing Tan and the VCTC of being undercover Viet Cong agents. Tan and the VCTC sued the authors of the publications for defamation.
¶2 The trial judge determined that Tan and the VCTC were public figures as a matter of law at summary judg*653ment.1 The case then proceeded to trial where a jury found Le and his coauthors liable for defamation and awarded Tan and the VCTC $310,000 in damages. The Court of Appeals reversed and remanded for dismissal, finding the statements in the e-mail and newsletters were protected opinion supported by disclosed facts, with the exception of the allegation that members of the VCTC, including Tan, are undercover Viet Cong agents. The court found Tan and the VCTC failed to make the requisite showing that the authors published any of the statements with actual malice.
¶3 We hold that the defamatory statements made by Norman Le and the other authors were not protected opinion and therefore actionable. We also hold that clear, cogent, and convincing evidence supports the jury’s finding of actual malice with respect to those statements. We reverse the Court of Appeals and reinstate the jury’s verdict.
FACTS AND PROCEDURAL HISTORY
¶4 Tan was a teacher in Vietnam when the South Vietnamese Army drafted him for military training in 1968. After training, he returned to teaching, retaining his military ranking. The Vietnamese Communist Army captured Saigon in April 1975 and sent Tan to a Communist reeducation camp. They released him after six months to resume his teaching position. His release was contingent upon signing a loyalty pledge to the Communist Party. To secure his release, Tan signed the pledge.
¶5 Tan worked for the Communist Party as a teacher until September 1978, when, fearing for his safety, he fled Vietnam with his family. After spending time in a Malaysian refugee camp, in 1979, the family settled near Olympia where Tan became active in the Vietnamese community as the principal of a Vietnamese language school and a member of the VCTC.
*654¶6 The VCTC was started in the 1970s and became a nonprofit corporation in 1997. Due Hua was elected its president in 1995. Tan is its director of education and is recognized as one of the organization’s leaders, although apparently his position is not part of the executive committee. The VCTC’s purpose is to provide cultural support for Vietnamese refugees in Thurston County.
¶7 Norman Le, Dat Ho, Phiet Nguyen, Nhan Tran, and Nga Pham (defendants) were all bom in Vietnam. Tan and the VCTC (together generally referred to as plaintiffs) brought this lawsuit against these five defendants as well as their marital communities. Tran and Ho escaped Vietnam when Saigon fell in 1975. Norman Le was imprisoned in a labor camp for nine years and seven months. Phiet Nguyen was imprisoned in a labor camp for six years and six months.
¶8 Like Tan, defendants are politically active in the Vietnamese community. Norman Le was the VCTC’s secretary for several years. The defendants are all members of the Committee Against the Viet Cong Flag, which was formed in 2003 to seek removal of the Socialist Republic Vietnamese flag from the lobby of South Puget Sound Community College. Many Vietnamese refugees view Vietnam’s current flag as the “Communist flag,” eliciting painful memories and emotions. The local Vietnamese community has divided over strategies for seeking the removal of Communist flags in the region.
¶9 The e-mail message and newsletter articles at issue relate to the series of incidents described below.
I. The Incidents

A. Name Change of the VCTC

¶10 The VCTC was formed in 1975 as the Vietnamese Mutual Assistance Association. In 1995, the organization voted to change its name. Defendant Le suggested that the new name include the word “national” or “nationalist” to *655signal a clear anti-Communist agenda. Le’s proposal was defeated. The organization was renamed the “Vietnamese Community Association of Thurston County,” which was eventually shortened to “Vietnamese Community of Thurston County.” Le later interpreted the decision to not include “nationalist” in the name to signal the organization’s Communist sympathies.2 In the defendants’ signed letter (the Public Notice), at issue in this case, they noted, “[A] 11 the local anti-communist organizations [and] societies, had boycotted and did not recognize it from the beginning,” after the name change. Ex. 8.

B. VCTC Allegedly Receiving Money from the Viet Cong

¶11 Following the name change, defendant Le raised concerns about a local market owner’s monetary contribution to the VCTC. Le was uncomfortable accepting a donation from the market owner because the owner previously distributed free calendars that had been printed by the Communist Party in Ho Chi Minh City. The VCTC called a meeting to ask the owner why he had printed the calendars in Ho Chi Minh City. Satisfied that the owner had the calendars printed in Vietnam because it was cheaper, the VCTC accepted his monetary donation. Le testified that at the meeting, Hua, president of the VCTC, stated, “There is nothing wrong with receiving V.C. [(Viet Cong)] money.” 7 Verbatim Report of Proceedings (VRP) at 1398. Hua denies saying this, testifying that he said only that the VCTC accepts any donation as long as no conditions are attached.3

C. Playing of National Anthem

¶12 On October 4,1997, the VCTC organized an event to honor a Vietnamese poet. At the start of the event, one *656member of the hired band, a recent refugee from Vietnam, began to play Vietnam’s current national anthem. After the first few notes, the band apologized for playing the wrong anthem and proceeded with the national anthem of the Republic of South Vietnam. At trial, there was conflicting testimony regarding the crowd’s reaction, with plaintiffs’ witnesses claiming the crowd barely noticed and defendants’ witnesses alleging there was a negative reaction. Two local Vietnamese newsletters published articles about the incident, at least one of which was authored by Le. Le wrote this article despite not being present to hear the wrong anthem played or to see the crowd’s reaction. The VCTC held a press conference to apologize for the mistake.

D. Scheduling Events on Communist Holidays

¶13 In the fall of 1999, the VCTC newsletter suggested scheduling a cultural event on September 2. The event, Armed Forces Day, commemorates the establishment of the South Vietnamese Army and is typically held on June 19. The Vietnamese community knows September 2 as the date of the “Fall Revolution,” when the Communist Party declared independence from the French. Additionally, one of the defendants testified that events sponsored by the VCTC sometimes occurred on April 30, the anniversary of the fall of Saigon. At least one defendant testified that these dates were inappropriate for any Vietnamese celebration or event.

E. Flag Display at Language School

¶14 Plaintiff Tan ran a Vietnamese language school for children of Vietnamese refugees. Lacking its own facility, the language school borrowed classrooms from a private school. Before every class, the students gathered in the hallway to salute the flag of the Republic of South Vietnam and sing its national anthem. One of the classrooms displayed flags from around the world, including the current flag of the Socialist Republic of Vietnam. Tan testified that *657because the classroom was on loan from the private school, the language school’s policy was not to touch or modify the display. The defendants accused Tan of not acting vigorously enough to oppose the display of the flag. Facing resistance from the classroom’s teacher, the private school principal decided not to display any Vietnamese flag. Although the defendants knew Tan had the students honor the nationalist flag before every class, the defendants sent a delegation to the school to meet with the teacher and the principal. Eventually, the principal agreed they could display the nationalist flag at the school although his reason for doing so is disputed.

F. Leadership of the Committee against the Viet Cong Flag

¶15 In early 2003, several concerned community members met to discuss how to stop the community college from displaying the Communist flag of Vietnam. The committee elected Le cochair at the first meeting. At the second meeting, because of Le’s controversial involvement in other organizations and a dramatic increase in attendance, Tan proposed Le step down so the organization could hold new elections. Tan’s proposal failed, and Le remained one of the cochairs. Many of those in attendance left the meeting and withdrew their support when reelections were not held. Tan and members of the VCTC continued their efforts to remove the Communist flag, but did so separately from the defendants’ organization.

G. The Apron Incident

¶16 Every year, the VCTC sponsors a food booth at the Lakefair celebration in Olympia. In 2003, a volunteer working in the booth found an apron on top of a vending machine outside of the booth. The apron was decorated with an image of Santa Claus and several gold stars. The volunteer, who had served in the South Vietnamese Army, believed the apron bore Communist symbols and must have been placed there by “some kind of bad people.” *6582 VRP at 364-65. No one knew where the apron came from, but plaintiff Tan dismissed the idea that it was Communist propaganda. The volunteer turned the apron inside-out and wore it that way for the rest of his shift. He took the apron home with him at the end of the day.
¶ 17 Ten days later, the volunteer told Tuan Vu, previously a defendant in this litigation, about the apron. Vu said that he would like to keep the apron as a “souvenir.” 2 VRP at 366-67. The apron later came into defendants’ possession.
¶18 On August 7, 2003, the defendants disseminated the Public Notice, describing the apron incident as an intentional display of Communist symbols to show the presence of the Communist regime in the Vietnamese community. The letter called for a press conference and meeting to debate the allegations, but neither plaintiff Tan nor any other VCTC representative attended the meeting. Defendants did not approach Tan or any other member of the VCTC to ask for an explanation about the apron or any of the other accusations in the Public Notice. Defendant Le testified that to ask Tan about his background would have been culturally taboo.
¶19 At trial, the jury heard from a former colonel in the South Vietnamese Army who was imprisoned by the Communists for 13 years. Despite great animosity toward the Viet Cong flag, he did not recognize the apron as being a Communist symbol.
II. The Publications
¶20 The defendants disseminated the Public Notice by e-mail and posted it on the Internet. According to their own testimony, defendants worked together to carefully select the language in the Public Notice. The first section of the letter describes the apron incident. The second section, as summarized below by the Court of Appeals, accuses the VCTC of “doing activities” for the Vietnamese Communists:
*659“1. When choosing a name (for the organization), the Due Thuc Tan (Due TT) and Khoa Van Nguyen gang insisted that the name ‘National Vietnamese Committee’ ... be denied. . . . Mr. Due TT claimed ... he ‘does not have members’----It is obvious that [the] Vietnamese Community in Thurston County had been impersonating the representatives of the community with illegal political intentions.
“2. Due Minh Hua, . . . President [of VCTC], . . . declaring . . . ‘there [was] nothing wrong with receiving [Viet Cong] money.’
“3. Suggesting] the idea of organizing the yearly anniversary of September 2 [the Fall Revolution].
“4. The band that Due TT brought . . . played the whole portion ... of the [communist national anthem at the 1997 event],
“5. [The] [Viet Cong] flag was hung in [Due Tan’s] classroom ... [u]ntil. . . organizations . . . convince [d] the Administration to remove the [Viet Cong] flag and let fly the National flag.
“6. Organized the Autumn 2002 Meeting to commemorate the Fall Revolution.
“7. Had sabotaged the fight of the Committee ... from the unit in charge of the Community Against Viet Cong Flag [and] had ‘gone under the table’ with the administration of . . . [South Puget Sound Community College] to send the secret message [that] there is no need for removing the bloody communist flag.
“8. [C]leverly [covering] up, cheating [our] people, all those 28 years [as shown by Due Tan’s admission the VCTC had no. voting members].”
Duc Tan v. Le, 161 Wn. App. 340, 350, 254 P.3d 904 (2011) (alterations in original) (quoting Ex. 8). The third section concludes that plaintiff Tan and members of the VCTC have abused people’s names, hidden under the “Nationalist coat” to serve the Communist regime in Vietnam, and betrayed the Vietnamese community “ ‘continuously and systematically.’ ” Id. at 350-51. The Public Notice states that no one — referring to Tan and the leaders of the VCTC — has a background (service in South Vietnam’s military or time spent in a labor or reeducation camp) guaranteeing they are Nationalists. Id. *660at 351. Finally, it urges that community members condemn, boycott, and expel Tan and the VCTC, who allegedly “ ‘worship the Communists’ ” and conduct activities on behalf of “ ‘evil communists.’ ” Id.
¶21 Three additional newsletter articles, written by defendant Le alone, contain allegedly defamatory statements. Two articles were published on November 15, 2002, in the Community Newsletter, an informal publication of the Vietnamese community of Washington. The first article describes the flag display issues at the language school. It states that after the delegation came to the school and convinced the principal to allow them to permanently display the Vietnamese Nationalist flag, plaintiff Tan refused to help display it. Exs. 14A, 18. The second article warns of an “Evil Axis” made up of organizations that assist the Viet Cong. Ex. 14A. This article identifies the VCTC as one such organization, noting that it played the Viet Cong national anthem and called for a celebration on September 2. The article claims that the leadership of the VCTC is part of a plot “to form the Evil Axis in Thurston-King-Tacoma aiming at a total control over the whole Vietnamese community in Washington State by the VC [(Viet Cong)].” Id. Finally, the article notes that the VCTC members never use the word “Nationalist” in any of their organizations’ names. Id. (emphasis omitted). These two articles were translated and admitted into evidence at trial.
¶22 The third article was published in October 2003, in a newsletter called New Horizon: The Voice of the Vietnamese Community in Washington State.4 This article refers to Tan’s organization as a ‘VC under-cover agent[ ].” Ex. 14A. It asserts that for many years undercover agents, including Tan, have attempted to display Viet Cong flags in schools while disguised as Nationalists. Excerpts of this article were translated and admitted into evidence. This *661article was singled out by the Court of Appeals as particularly problematic because Le made the undercover agent allegation about Tan and other VCTC members without disclosing facts in support of his claim.
III. Procedural History
¶23 In March 2004, plaintiffs sued defendants for defamation based upon the allegations in the Public Notice and Le’s articles.
¶24 The trial court granted partial summary judgment for the defendants, ruling that plaintiffs Tan and the VCTC “are public figures as a matter of law.” Clerk’s Papers at 31. The trial court made no findings pertaining to the “capacities or status of defendants when publishing the alleged defamatory materials.” Id. at 32.
¶25 After an 11 day trial, the jury found by special verdict that each of the defendants had defamed Tan and the VCTC; the jury awarded Tan damages of $225,000 and the VCTC damages of $85,000. The jury was asked to complete four special verdict forms; the first asking whether defendants defamed Tan in the Public Notice, the second asking whether the defendants defamed the VCTC in the Public Notice, the third asking whether Le defamed Tan in his articles, and the fourth asking whether Le defamed the VCTC in his articles. The jury answered yes to all questions. It then awarded $150,000 to Tan and $60,000 to VCTC based upon the defamatory effect of the Public Notice and $75,000 to Tan and $25,000 to VCTC based upon the subsequent three articles.
¶26 The Court of Appeals reversed and remanded for dismissal. Tan, 161 Wn. App. at 366. The court concluded that the “sting” of most of the statements made by defendants was that Tan and the VCTC are Communists and that the right to call someone a Communist is protected by the First Amendment to the United States Constitution. Id. at 356-57. It reasoned that “defendants’ mischaracterizations, exaggerations, and seemingly *662improbable inferences took place in an ongoing political discussion protected by the First Amendment.” Id. at 366. As to any statements not protected by the First Amendment, because the Court of Appeals accepted that the defendants subjectively believed the truth of their allegations, it concluded that plaintiffs failed to prove actual malice. Id. at 364.
ANALYSIS
 ¶27 A defamation action consists of four elements: (1) a false statement, (2) publication, (3) fault, and (4) damages. Herron v. KING Broad. Co., 112 Wn.2d 762, 768, 776 P.2d 98 (1989). Actual malice must be shown in cases involving both public figures and public officials. Curtis Publ’g Co. v. Butts, 388 U.S. 130, 155, 87 S. Ct. 1975, 18 L. Ed. 2d 1094 (1967) (plurality opinion). Rhetorical hyperbole and statements that cannot reasonably be interpreted as stating actual facts are protected under the First Amendment. Milkovich v. Lorain Journal Co., 497 U.S. 1, 20, 110 S. Ct. 2695, 111 L. Ed. 2d 1 (1990).
¶28 Historically, defamatory communications were deemed actionable regardless of whether they took the form of opinion or fact. Id. at 11. However, due to concerns about stifling valuable public debate, the privilege of “ ‘fair comment’ ” was incorporated into the common law as an affirmative defense to an action for defamation; it afforded “ ‘legal immunity for the honest expression of opinion on matters of legitimate public interest when based upon a true or privileged statement of fact.’ ” Id. at 13 (quoting 1 Fowler V. Harper & Fleming James, Jr., Law of Torts § 5.28, at 456 (1956)). Generally, the privilege of fair comment applied only to a statement of opinion and not to a false statement of fact, whether it was expressly stated or implied from an expression of opinion. Id. at 14 (citing Restatement (Second) of Torts § 566 cmt. a (1977)). “Thus under the common law, the privilege of ‘fair comment’ was the device *663employed to strike the appropriate balance between the need for vigorous public discourse and the need to redress injury to citizens wrought by invidious or irresponsible speech.” Id.
¶29 Even at common law, the privilege of fair comment did not extend to “ ‘a false statement of fact, whether it was expressly stated or implied from an expression of opinion.’ ” Id. at 19 (quoting Restatement § 566 cmt. a). In Milkovich, the Supreme Court reiterated that a statement structured as an opinion may still be actionable if it implies the allegation of undisclosed defamatory facts as the basis for the opinion, because it may then contain a provably false factual connotation. Id. at 20 (citing Phila. Newspapers, Inc. v. Hepps, 475 U.S. 767, 106 S. Ct. 1558, 89 L. Ed. 2d 783 (1986)); Dunlap v. Wayne, 105 Wn.2d 529, 540, 716 P.2d 842 (1986) (quoting Restatement § 566 cmt. c).
 ¶30 As the Supreme Court explained:
If a speaker says, “In my opinion John Jones is a liar,” he implies a knowledge of facts which lead to the conclusion that Jones told an untruth. Even if the speaker states the facts upon which he bases his opinion, if those facts are either incorrect or incomplete, or if his assessment of them is erroneous, the statement may still imply a false assertion of fact.
Milkovich, 497 U.S. at 18-19.
¶31 The defendants here argue their statements about plaintiffs Tan and the VCTC’s Communist affiliations were protected by the First Amendment because defendants expressed an opinion based upon disclosed facts. To support their argument, they point to Restatement § 566 (a defamatory statement may consist of a statement in the form of an opinion, but a statement of this nature is actionable only if it implies the allegation of undisclosed defamatory facts as the basis for the opinion).
¶32 We reject defendants’ argument. The mere fact that the defendants disclosed a basis for their false charge that Tan and the VCTC support the Viet Cong government does *664not protect them from liability when the opinion itself is based on false and defamatory facts.
A simple expression of opinion based on disclosed or assumed nondefamatory facts is not itself sufficient for an action of defamation, no matter how unjustified and unreasonable the opinion may be or how derogatory it is. But an expression of opinion that is not based on disclosed or assumed facts and therefore implies that there are undisclosed facts on which the opinion is based, is treated differently.
Restatement § 566 cmt. c (emphasis added), quoted in Dunlap, 105 Wn.2d at 540. When the audience knows the facts underlying an opinion and can judge the truthfulness of the allegedly defamatory statement themselves, the basis for liability for the opinion is undercut. Restatement § 566 cmt. c. Thus, to determine liability for an opinion statement it is crucial to ascertain the type of information that underpins an opinion:
“When a publisher makes a qualified or unqualified assertion of fact based on true information supplied to the public or equally available to the public, he simply deduces a particular fact about the defamed person from known facts.... Those who receive the communication are in a position to judge for themselves the validity of the deduction made. . . . [Such] opinions must be distinguished from evaluative opinions expressing a value judgment concerning specific conduct. The distinction will eliminate much confusion of the law of defamation if the law recognizes that deductive opinions are not necessarily in the same category of actionability as . . . communications that convey false and defamatory information about the plaintiff.”
Dunlap, 105 Wn.2d at 540 (emphasis added) (alterations in original) (quoting W. Page Keeton, Defamation & Freedom of the Press, 54 Tex. L. Rev. 1221, 1250-51 (1976)).
¶33 This case does not involve a situation where defendants deduced the opinion that Tan and the VCTC are Communist or Communist sympathizers from nondefamatory disclosed information. See Restatement § 566 cmt. c. *665Rather, defendants made a series of false statements to support their assertion that plaintiffs supported Communism and the Viet Cong government.
¶34 Indeed, the vast majority of the statements made by defendants were made as statements of fact, not opinion. For example, statements in the Public Notice accuse Tan and the VCTC of taking certain pro-Communist actions or otherwise connect plaintiffs to Communism: (1) that Tan and the VCTC “impersonated] the representatives of the community” and conducted activities on behalf of “evil communists”; (2) that Tan’s hired band played a few notes of the Viet Cong anthem and prompted a violent protest; (3) that Tan displayed the Viet Cong flag at his Vietnamese language school; (4) that VCTC President Due Hua stated that “there is nothing wrong with receiving VC money”; (5) that a meeting occurred between the VCTC and the community college where the VCTC sent a secret message that there is no need to remove the Viet Cong flag; (6) that plaintiffs displayed the apron to show the presence of the Hanoi Communist regime in the Vietnamese community; (7) that Tan and other VCTC members lack a background as Nationalists (not in the military to protect South Vietnam or imprisoned by the Communists); (8) that the VCTC has been accused by several anti-Communist organizations of doing activities for the Vietnamese Communists; and (9) that plaintiffs planned community events on dates associated with the Viet Cong for the purpose of celebrating North Vietnam. Ex. 8 (emphasis omitted).
¶35 In the articles written by defendant Le, there is substantial repetition of the statements made in the Public Notice. Additionally, in one article, Le refers to Tan’s organization as a “VC under-cover agent [ ]” seeking to display Viet Cong flags. Ex. 14A. While an allegation that someone is a Communist may be merely imprecise or loose language, it is “quite another case” to accuse someone of being an agent of the Viet Cong Communist government. Buckley v. Littell, 539 F.2d 882, 894 n.11 (2d Cir. 1976). Statements of *666“membership or well-defined political affiliation are readily perceivable as allegations of fact susceptible to proof or disproof of falsity.” Id. at 894.
¶36 Moreover, defendants’ assertions that could be construed as opinion statements imply undisclosed defamatory facts or are otherwise provably false. In the Public Notice, for example, relying on their allegations of the ways in which Tan and the VCTC supported the Viet Cong government, defendants opine that plaintiffs had “illegal political intentions,” betrayed the local community, cheated the Vietnamese people for 28 years, and worshipped the Viet Cong government. See Ex. 8 (emphasis omitted). These statements imply undisclosed defamatory facts regarding plaintiffs’ connection to the unpopular Viet Cong government. These statements carried a provably false factual connotation.
¶37 There is no First Amendment protection for the type of false, damaging statements uttered here; indeed, the purpose of the law of defamation is to punish such statements. Milkovich, 497 U.S. at 12.
¶38 We hold that the Public Notice and articles written by Le each contain actionable statements, not protected by the First Amendment.
¶39 Defendants urge us, though, to apply Mark v. Seattle Times, 96 Wn.2d 473, 635 P.2d 1081 (1981), and Herron, 112 Wn.2d 762, to conclude their statements are nonactionable. We reject this argument as well.
¶40 In Mark and Herron this court held that there is no liability when defendants’ true factual statements create the “sting” of the damaging publication and their additional false statements do not cause any separate or additional harm. Mark, 96 Wn.2d at 496; Herron, 112 Wn.2d at 771-72. In Mark, Albert Mark was arrested after being charged with larceny based on fraudulent Medicaid billing. 96 Wn.2d at 496. A news report stated that Mark had “ ‘bilked the state out of at least $300,000.’ ” Id. Ultimately, the State *667was able to prove fraudulent claims totaling only about $2,500. Id. at 477. Concluding the gist of the report was the arrest of Mark for Medicaid fraud involving substantial funds, the court found that any inaccuracy in the specific amount involved did not alter the sting of the publication as a whole and did not have a materially different effect on a viewer than what the literal truth would have produced. Id. at 496.
¶41 Herron involved a newscast, which stated that “ ‘a prosecuting attorney was being investigated in respect to practices concerning bail bonds, that he had a close friend who was arrested with two local bondsmen, and that he had accepted substantial sums from a bondsman to finance election campaigns.’ ” Herron, 112 Wn.2d at 770 (quoting clerk’s papers). The newscast also stated that half of Herron’s election funds came from bail bondsmen, when in fact the true figure was closer to two percent. Id.; see id. at 766. Because this inaccuracy suggested Herron was involved in bargaining “ ‘away his ethics and integrity in exchange for campaign contributions,’ ” when in fact he was not, the broadcast caused a sting beyond what the truth would have. Id. at 770 (quoting Herron v. King Broad. Co., 109 Wn.2d 514, 523, 746 P.2d 295 (1987)).
¶42 Relying on these two cases, defendants argue that the sting of the publications is the charge of being a Communist or Communist sympathizer. Defendants contend that this allegation is an opinion, and opinions are protected under the First Amendment. It follows, defendants argue, that because the allegations they made were merely in furtherance of their protected opinion and caused no further sting, the First Amendment provides protection for the statements they published.
¶43 In Mark and Herron this court considered whether false facts caused harm to reputation in excess of the harm caused by the true facts. Defendants seek an extension of the “sting” analysis to allow opinion statements to provide protection to otherwise actionable false statements.
*668¶44 Mark and Herron were never meant to apply as argued by defendants. In those cases the court compared the harm caused by an objective truth (Mark: the arrest of Mark for Medicaid fraud involving $2,500; Herron: a prosecutor’s receipt of a small amount of funds from local bondsman) with the harm caused by potentially actionable false facts (Mark: that Mark “bilked the state out of at least $300,000”; Herron: half of Herron’s election funds came from bondman). The court in each case then determined whether the latter caused a separate, additional harm. In both cases the ultimate purpose of the inquiry was to determine whether a false statement actually caused damage in excess of what the truth would have caused.
¶45 In this case there is no objectively established truth. Defendants insist that the sting of their allegations is that Tan and the VCTC are Communists or Communist sympathizers. However, there are no true statements showing Tan and the VCTC are Communists or Communist sympathizers. It is impossible then to compare the harm to reputation caused by false statements with the harm to reputation that would have been caused by the truth alone, and the “sting” analysis of Mark and Herron does not apply.
¶46 Next, we must decide whether the evidence supports the jury’s decision that defendants acted with actual malice. A public figure defamation plaintiff must prove with clear and convincing evidence that the defendant made the statements with “ ‘actual malice.’ ”5 N.Y. Times Co. v. Sullivan, 376 U.S. 254,279-80, 84 S. Ct. 710,11 L. Ed. 2d 686 (1964). The question whether the evidence in the record in a defamation case is sufficient to support a *669finding of actual malice is a question of law. Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 510-11, 104 S. Ct. 1949, 80 L. Ed. 2d 502 (1984). A defendant acts with malice when he knows the statement is false or recklessly disregards its probable falsity. Id.
¶47 We do not measure reckless conduct by asking whether a reasonably prudent person would have published or would have investigated before publishing. St. Amant v. Thompson, 390 U.S. 727, 731, 88 S. Ct. 1323, 20 L. Ed. 2d 262 (1968). Actual malice can, however, be inferred from circumstantial evidence, including a defendant’s hostility or spite, knowledge that a source of information about a plaintiff is hostile, and failure to properly investigate an allegation. Margoles v. Hubbart, 111 Wn.2d 195, 200, 760 P.2d 324 (1988); Herron v. Tribune Publ’g Co., 108 Wn.2d 162, 172, 736 P.2d 249 (1987). These factors in isolation are generally insufficient to establish actual malice; they must cumulatively amount to clear and convincing evidence of malice to sustain a verdict in favor of a plaintiff. Id. However, “recklessness may be found where there are obvious reasons to doubt the veracity of the informant or the accuracy of his reports.” St. Amant, 390 U.S. at 732. Evidence of intent to avoid the truth may also be sufficient to show actual malice. Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 693, 109 S. Ct. 2678, 105 L. Ed. 2d 562 (1989). Professions of good faith are unpersuasive when a publisher’s allegations are so inherently improbable that actual malice may be inferred from the act of putting such extreme statements in circulation. Margoles, 111 Wn.2d at 201; St. Amant, 390 U.S. at 732.
¶48 When reviewing a defamation verdict, the First Amendment requires us to independently evaluate whether the record supports a finding of actual malice. Richmond v. Thompson, 130 Wn.2d 368, 388, 922 P.2d 1343 (1996); Bose Corp., 466 U.S. at 510 (“The requirement of independent appellate review reiterated in New York Times Co. v. Sullivan is a rule of federal constitutional law.”). Appellate courts *670must “ ‘make an independent examination of the whole record’ ” to ensure the judgment does not constitute a forbidden intrusion on the field of free expression. N.Y. Times Co., 376 U.S. at 285 (quoting Edwards v. South Carolina, 372 U.S. 229, 235, 83 S. Ct. 680, 9 L. Ed. 2d 697 (1963)). We have considerable latitude in deciding whether the evidence supports a finding of actual malice. However, “the constitutionally based rule of independent review” does not mean that we disregard credibility determinations of the trier of fact. Bose Corp., 466 U.S. at 499-500; see Harte-Hanks, 491 U.S. at 689 n.35 (appellate court should not disregard a jury’s opportunity to observe live testimony and assess witness credibility). Deference to factual determinations that turn on credibility assessment is essential because of the fact finder’s unique opportunity to observe and weigh witness testimony.6 Harte-Hanks, 491 U.S. at 688; Newton v. Nat’l Broad. Co., 930 F.2d 662, 670-71 (9th Cir. 1990).7
¶49 In Richmond, two eyewitnesses stated Trooper Richmond did not threaten to blow Thompson’s brains out, did not push Thompson, and did not unclip his weapon, after Richmond had brought a defamation action against Thompson for allegations to this effect. 130 Wn.2d at 374-75. On review, after the jury found actual malice, this court concluded a reasonable juror could have inferred from the evidence that Thompson knew the falsity of his allegations. Id. at 388-89.
¶50 Harte-Hanks concerned a newspaper company that failed to conduct an interview that would likely have led to *671information confirming or contradicting the facts of a story it was about to publish. 491 U.S. at 682. The Court inferred intentionality because the newspaper contributed substantial resources to investigating the story but failed to interview the one witness most likely to have evidence bearing on the truth or falsity of two competing narratives. Id. The newspaper also failed to listen to tape recordings with evidence relevant to the story. Id. at 683.
¶51 After conducting its own independent review of the evidence, the Court of Appeals in this case found the evidence did not establish actual malice because defendants’ behavior rose only to the level of negligence, not the required recklessness. Tan, 161 Wn. App. at 364.
¶52 The Court of Appeals aptly observed that Harte-Hanks involved undisputed evidence of an intentional failure to ascertain the truth and Richmond included direct evidence from two nonparty eyewitnesses that revealed Thompson could not have had a good faith belief in the truth of his statements. Id.; Harte-Hanks, 491 U.S. at 692; Richmond, 130 Wn.2d at 389. However, the Court of Appeals incorrectly concluded that the lack of this type of evidence here bolstered its own finding that Tan and VCTC failed to show actual malice. See Tan, 161 Wn. App. at 365. Harte-Hanks and Richmond are merely illustrative of the type of evidence that will support a finding of actual malice.
¶53 Here, the issue of malice turns largely on the credibility of the witnesses, particularly of defendants. The jury was properly instructed on the requirement of actual malice and the ways in which it could be satisfied. The jury was told it may find defamation in this case only if the actual malice requirement was met. The question that the jury was required to answer was whether defendants were credible when they claimed they acted in good faith when they published the Public Notice and articles about Tan and the VCTC. Having had the opportunity to assess each witness’ credibility, the jury was ideally suited to answer this question, and even when conducting an independent *672review, the appellate court must strongly defer to the jury’s determinations of credibility. See Harte-Hanks, 491 U.S. at 688-89; Newton, 930 F.2d at 670-71.
¶54 In Harte-Hanks, the Supreme Court suggests that the reviewing court should defer only to the credibility determinations the jury must have made, not the ones it may have made. 491 U.S. at 689-90. In order for the jury to have found for Tan and the VCTC, it must have rejected (1) the testimony of defendants that without entertaining serious doubts they relied in good faith on newsletter articles to support all their claims in the Public Notice (even though the articles submitted into evidence discussed only the anthem incident), (2) that the Public Notice cosigners otherwise made all their allegations in good faith, and (3) that Le wrote the subsequent newsletter articles in good faith. See id.
¶55 The jury was in the best position to determine which testimony to believe and whether to accept defendants’ claims of good faith.
¶56 We defer to the jury’s determination that defendants were not credible when they claimed to have made their accusations in good faith. This, together with our independent review of the record, leads us to conclude there was clear and convincing evidence to support the inference of actual malice.
¶57 Specifically, (1) defendants knew that people did not boycott the VCTC because Le himself remained associated with the VCTC for years after the name change; (2) Le knew that Hua never said he would accept Viet Cong money because Le was present when Hua spoke and the defendants did not accuse the market owner who donated the funds of being pro-Communist; (3) the VCTC newsletter did not advocate for organizing on the anniversary of September 2; (4) the defendants were aware that the playing of the Vietnam national anthem was an accident and that the VCTC issued an apology; (5) none of the defendants testified that Tan actually refused to display the nationalist *673flag, and Dat Ho even testified that he was aware that Tan displayed the national flag at the language school; and (6) the defendants admitted that if the VCTC had held a meeting to commemorate the Fall Revolution, there would have been an uproar and significant media attention, which no one testified had occurred.
¶58 As noted earlier, actual malice can also be inferred from circumstantial evidence, including a defendant’s hostility or spite, knowledge that a source of information about a plaintiff is hostile, and failure to properly investigate an allegation. Margoles, 111 Wn.2d at 200.
¶59 The evidence here is that (1) the committee members made no attempt to contact Tan before publishing the Public Notice; (2) the defendants had previously worked with Tan to organize events opposing Communism until the divisive flag committee meetings in 2003; (3) the defendants had a history of acrimony with Tan; (4) some of the defendants had witnessed Tan speak publicly on flag issues, including speaking in support of displaying the nationalist flag; (5) the defendants failed to investigate any of the facts before publication, including the authenticity of the apron; and (6) the defendants were upset that Tan arranged a meeting with the dean of the community college because it diverted attention from their committee.
¶60 As discussed above, Harte-Hanks involved a decision to publish a story without interviewing a person or listening to a tape, although each was believed to have relevant information. Similarly, this case involves systematic and continuous failures to interview Tan, Due Hua, or anyone else with information that would bear on the defendants’ allegations. Without providing specifics, defendants only vaguely pointed to articles they read and sources they consulted.8
*674¶61 As early as 1997, Le already had a tense relationship with Tan and the VCTC. The record reflects little to no effort by defendants, only vague references to articles not produced at trial, supposedly used to confirm their suspicions. See Harte-Hanks, 491 U.S. at 692. Then, rather than temper their allegations to reflect their lack of investigation, defendants trumped up their charges, claiming, “Due Thuc Tan and gang” “worship the Communists,” “poison our children’s minds,” and have “continuously and systematically” betrayed the Vietnamese community by working on behalf of the Viet Cong government. Ex. 8. Le went even further by referring to Tan’s organization as an “undercover agent [ ]” for the communists. Ex. 14A. Defendants directed their publications to refugee communities still living in fear of Communist plots to exert influence upon them, prepared to resort to violence if necessary to combat a perceived threat.
¶62 While there is no single smoking gun proving actual malice in this case, the clear and convincing evidence standard does not require defendants to admit on the record they entertained serious doubts as to the truth of their allegations. See Margoles, 111 Wn.2d at 200. Considering the record as a whole, there is clear and convincing evidence here justifying the inference of actual malice, as the jury concluded on proper instruction.9
CONCLUSION
¶63 We hold that the provably false statements made in the Public Notice and in Le’s articles are actionable. We conclude that clear and convincing evidence in this case *675supports the jury’s finding that defendants acted with actual malice. We reverse the Court of Appeals and reinstate the jury’s verdict against defendants.
C. Johnson, Owens, Stephens, and González, JJ., and Chambees, J. Peo Tem., concur.

 Plaintiffs have not challenged this ruling.


 There is also an organization in Washington called “Vietnamese Community of Pierce County.” Le claims he also has concerns about this organization’s commitment to the anti-Communist cause but says he has not found any proof to confirm his suspicions. However, he also acknowledges that in 2003, there were few Communist sympathizers living in the United States.


 Defendants have not accused the market owner of being a Communist or a Communist sympathizer.


 The naming structure of this newsletter parallels the name of plaintiff Vietnamese Community of Thurston County. Ironically, defendants suggested this naming structure might signal ties to Communism.


 Amici invite us to replace the preponderance of the evidence standard with the clear and convincing evidence standard for proving falsity in defamation cases. However, the law of this case is that only actual malice must meet the clear and convincing standard. Further, faced with an opportunity to change the standard of proof in Richmond v. Thompson, 130 Wn.2d 368, 385-86, 922 P.2d 1343 (1996), this court held, “Neither the common law nor the First Amendment, as interpreted by the United States Supreme Court, requires proof of any element of a defamation action, other than actual malice, by evidence of convincing clarity.” (Quoting Haueter v. Cowles Publ’g Co., 61 Wn. App. 572, 582, 811 P.2d 231 (1991).)


 Recognizing the difficult position in which an appellate court is placed, the Ninth Circuit has noted the reviewing court faces the “daunting task of reconciling our duty to respect the jury’s fact-finding role with our duty to protect the values enshrined in the First Amendment” because the independent review standard and the clearly erroneous standard are in tension. Newton, 930 F.2d at 666. “[W]e must simultaneously ensure the appropriate appellate protection of First Amendment values and still defer to the findings of the trier of fact.” Id. at 670.


 The dissent’s claim that we grant improper deference to the jury, which evidently flows from its view that appellate review is entirely a matter of this court’s independent review of the record, is thus incorrect. See dissent at 682.


 The Court of Appeals suggests that defendants did not fail to investigate their allegations because they called for a public hearing and asked Tan and the VCTC to participate after defendants had published their accusations; however, even assuming the hearing was an attempt to investigate and not just to make further *674accusations, the relevant inquiry is whether defendants investigated before publishing their statements. See Tan, 161 Wn. App. at 364. They did not.


 As the dissent points out, many parties to this case have lived through traumatic times. However, as an appellate court, we must apply the proper legal standards of review and not decide issues based on the personal experiences and histories of the parties, except as legally relevant to the issues before us. In our system of justice each litigant is entitled to the protection of the rule of law- — our fiercely protected and willingly shared right.